Citation Nr: 0636445	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis/diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from August 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

This matter was previously remanded by the Board in October 
2004 and March 2006.  After accomplishing the requested 
action to the extent possible subsequent to the March 2006 
remand, the RO continued the denial of the claim and returned 
this matter to the Board for further appellate consideration.


FINDING OF FACT

The veteran does not have a gastrointestinal disorder, to 
include diverticulitis and diverticulosis, due to disease or 
injury in service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include 
diverticulitis/diverticulosis was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in correspondence of December 2001 and December 
2004 letter, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Furthermore, VA has 
examined the veteran on several occasions, most recently in 
March 2006, with respect to this claim. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
gastrointestinal disability, including 
diverticulitis/diverticulosis.  In that regard, service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records fail to 
demonstrate the presence of a chronic gastrointestinal 
disability, including diverticulitis/diverticulosis.  While 
the service medical records document that the veteran was 
treated in February 1970 for diarrhea and stomach cramps, 
there is no indication that this single episode was 
representative of the presence of chronic disability.  
Moreover, the March 1970 expiration of term of service 
examination report is negative for complaints or findings of 
gastrointestinal abnormality. 

The first diagnosed gastrointestinal disorder is reflected in 
an August 1991 VA upper gastrointestinal study.  According to 
the findings, the veteran was diagnosed with peptic 
esophagitis and duodenal diverticula.  The stomach and 
duodenum were otherwise normal.

According to an August 1993 upper gastrointestinal study, the 
veteran was found to have a four centimeter size diverticulum 
from the second portion of the duodenum medially.  The 
duodenal loop otherwise appeared normal.

The VA examiner, in an April 2006 addendum to a January 2005 
physical examination report, diagnosed the veteran with 
diverticulosis/diverticulitis based on the results of a March 
2005 VA barium enema and a review of the record.  The 
examiner noted the veteran's history of stomach cramps and 
the documented treatment during service in the 1970s.  The 
examiner opined that the diagnosed 
diverticulosis/diverticulatis was not likely to be related to 
the veteran's period of service, explaining that this 
condition was common in people of the veteran's age group and 
beyond.  

The Board notes that the veteran has alleged that his 
gastrointestinal disorder, to include 
diverticulitis/diverticulosis, is related to his military 
service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is a total absence of competent evidence 
establishing a nexus between any existing current 
gastrointestinal disorder, including diverticulitis or 
diverticulosis, and the veteran's military service or any 
event thereof.  The only opinion evidence of record is that 
of the VA examiner in the April 2006 addendum, which was 
discussed above. Inasmuch as supportive nexus evidence is 
lacking, it is found that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
diverticulitis.  Accordingly, the appeal must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a gastrointestinal disorder, to 
include diverticulitis or diverticulosis, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


